Conviction for transportation of intoxicating liquor, punishment one year in the penitentiary.
Our attention is called by the State's Attorney to the fact that the statement of facts was filed ten days after the expiration of the time allowed by statute for filing same. It is urged that we cannot consider same. The contention of the state appears in accord with the facts.
Six bills of exception appear in the transcript, each of which has been examined, but the materiality and propriety of the matter contained in each cannot be appraised by us in the absence of a statement of facts. The bills are qualified in each instance and present no error. One of said bills asserts that a juror was taken upon the case who expressed prejudice against appellant after his selection on the jury. If any facts were heard by the court relating to this matter when it came before him in connection with the motion for new trial, same were in no way preserved or brought here.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.